Citation Nr: 0426345	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  91-50 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office
in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1988, for the award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1985 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office (RO).  The RO denied service 
connection for post-traumatic stress disorder.  In a 
September 1990 rating decision, the RO granted service 
connection for post-traumatic stress disorder, effective 
August 10, 1989.  The veteran asserts that he warrants an 
earlier effective date.  

In an October 2002 decision, the Board granted an effective 
date of December 5, 1988, for the award of service connection 
for post-traumatic stress disorder.  The veteran appealed the 
October 2002 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
veteran and the Secretary of VA (the parties) filed a joint 
motion to vacate the October 2002 decision and remand the 
case, asserting that the Board had not provided an adequate 
discussion regarding the notice requirements of 38 U.S.C. 
§ 5103(a), as they pertain to the veteran's claim, as 
required by 38 U.S.C. § 7104(a)(d)(1).  The Court granted the 
joint motion that same month.  

In January 2004, the Board remanded the claim for additional 
development consistent with the April 2003 joint motion.  The 
case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
post-traumatic stress disorder on December 21, 1984.

2.  A diagnosis of post-traumatic stress disorder based upon 
psychological testing was entered on December 5, 1988.

3.  The preponderance of the evidence is against a finding 
that the veteran had post-traumatic stress disorder prior to 
December 5, 1988.


CONCLUSION OF LAW

The criteria for an effective date prior to December 5, 1988, 
for the grant of service connection for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

During the pendency of this appeal, the President signed into 
law the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for entitlement to an effective date earlier than 
December 5, 1988, for the grant of service connection for 
post-traumatic stress disorder by means of the October 2002 
Board decision and the February 2004 letter.  In the October 
2002 decision, the Board granted the veteran an earlier 
effective date of December 5, 1988, stating that a diagnosis 
of post-traumatic stress disorder was shown as of that date.  
It noted that the veteran's claim had been pending since his 
1984 claim, but that the evidence of record showed that the 
first time he had been diagnosed with post-traumatic stress 
disorder was as of December 5, 1988.  The Board provided the 
veteran with the provisions of 38 U.S.C.A. § 5110, which 
state that an effective date based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  It also provided the veteran with 
the provisions of 38 C.F.R. § 3.400, which state that an 
effective date of an award of compensation based on an 
original claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  

In the February 2004 letter, the veteran was informed that 
the evidence needed to show that he was entitled to the 
benefit he was seeking was evidence which demonstrated that a 
diagnosis of post-traumatic stress disorder existed prior to 
December 5, 1998.  

Based on the above, the Board finds that the veteran has been 
informed that in order to establish an effective date earlier 
than December 5, 1998, for the award of service connection 
for post-traumatic stress disorder, that there would have to 
be evidence showing that post-traumatic stress disorder 
existed prior to that date.  It is clear based upon the 
submissions by the veteran (i.e., Dr. Jarvis's two 
professional opinions), through his representative, that the 
veteran is aware that in order to warrant an earlier 
effective date, he would need to show that he had post-
traumatic stress disorder prior to December 1988.  

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the February 2004 
letter, the RO stated the following:

VA is responsible for getting the 
following evidence:
?	Relevant federal records, including 
service medical records, VA medical 
records, and records from other 
federal agencies, such as the Social 
Security Administration.



On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not in the custody 
of a Federal department or agency, 
to include records from State or 
local governments, private medical 
care providers, current or former 
employers, and other non-Federal 
governmental sources.  We will make 
reasonable efforts to help you get 
the evidence necessary to support 
your claim.
?	We will try to help you get such 
things as medical records, 
employment records, or records from 
other Federal agencies.  You must 
give us enough information about 
these records so that we can request 
them from the agency or person who 
has them.  It's still your 
responsibility to make sure we 
receive these records.

(Bold in original.)  Thus, the February 2004 letter informed 
the veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  Additionally, in the 
letter, VA told the veteran that in order to help with his 
claim, he should tell VA about "any additional information 
or evidence that you want us to try to get for you, including 
medical treatment you have received at VA medical 
facilities."  It added that if there was "any" other 
evidence or information that he thought would support his 
claim, he should let VA know.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's claim was submitted in 1984.  Since 
that time, VA has received the veteran's service medical 
records, VA medical records, to include a Veterans Health 
Administration medical opinion, private medical records, and 
the Social Security Administration records.  The veteran has 
submitted records as well, both through him and his 
representative.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
the claim and, in fact, his representative stated in a March 
2004 letter that he had no additional evidence to submit.  

The veteran was not provided with a medical examination in 
connection with his claim for an earlier effective date; 
however, VA obtained a medical opinion in 2002 to assist it 
with the claim for an earlier effective date.  See 
38 U.S.C.A. § 5103A(d)(2) (indicating that an examination or 
opinion will be obtained if it meets certain criteria).

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, the Court acknowledged 
that VA could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the February 2004 
letter were not provided prior to the AOJ adjudication 
currently on appeal, it was provided prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the 
February 2004 letter, VA provided the veteran with 60 days to 
submit additional evidence.  The veteran's representative 
submitted a statement, stating that the had no additional 
evidence to submit.  The veteran was then provided with a 
supplemental statement of the case, issued in May 2004, at 
which time he was provided another 60 days to submit 
additional evidence.  No additional evidence was submitted.  
The Board finds that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, in the Pelegrini decision, the Court also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, although the February 2004 
letter provided to the veteran did not contain the exact 
wording of the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  Specifically, in 
the February 2004 letter, VA asked the veteran to tell it 
about "any additional information or evidence" that he 
wanted VA to try to get for him and to let it know of any 
evidence that he (the veteran) thought would support his 
claim.  Again, following receipt of this letter, the veteran, 
through his representative, stated he had no additional 
evidence to submit to support his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A May 1982 private medical record shows that the veteran was 
seen by a psychiatrist for marital problems.  The 
psychiatrist diagnosed alcohol dependency, in remission, and 
adjustment disorder with depression.

A January 1984 private medical record shows that the veteran 
underwent Minnesota Multiphasic Personality Inventory 
testing.  The examiner entered diagnoses of schizoaffective 
disorder, bipolar disorder, schizophrenic disorder, and major 
depression.  A notation at the end of the test states, "This 
is an extremely exaggerated fake-bad or cry-for-help profile.  
This invalidates the test profile and the narrative printout 
as well as the diagnostic suggestions."

A March 1984 private medical record shows that the clinical 
psychologist stated that the veteran had attended three 
therapy sessions.  He stated that after meeting with the 
veteran, he consulted with a psychiatrist and that they 
reached a conclusion that paranoid schizophrenia was the 
likely diagnosis.  The clinical psychologist saw the veteran 
again in May 1984 on two occasions.  He noted that he had 
spoken again with the psychiatrist who stated that while the 
veteran's thinking was paranoid, he did not think a diagnosis 
of schizophrenia was appropriate at that time.

A May 1984 private psychological evaluation shows that the 
private physician stated that he found the veteran's thinking 
as "vaguely paranoid" and noted that the paranoid traits 
had not appeared when he had seen the veteran in 1982.  He 
entered a diagnosis of atypical paranoid disorder and stated 
he did not think that there was any evidence of an overt 
paranoid schizophrenic illness, but that such was a 
possibility in the future.

A November 1984 private treatment record shows that the 
veteran attended one hour of psychotherapy.  He reported 
feeling suicidal.  The private physician noted that the 
veteran reported he was a Vietnam veteran but had never used 
any of his veteran's benefits.  He stated that it was 
arranged for the veteran to speak with a volunteer veteran's 
counselor about the various inpatient programs available.  He 
added that the veteran reported being excited about the 
possibility of dealing with the problems that his "stint" 
in Vietnam had created in him.  

A December 1984 VA treatment report shows that the veteran 
underwent testing.  The clinical psychologist stated that the 
testing included an interview and the Millon Clinical 
Multiaxial Inventory.  He entered a diagnosis of schizotypal 
personality disorder.

The veteran filed his claim for service connection for post-
traumatic stress disorder on December 21, 1984.  

A January 1985 VA treatment report shows a post-traumatic 
stress disorder intake and evaluation.  The psychiatric nurse 
indicated that the veteran reported having seen a friend 
deliberately killed (which was noted as "non-combat).  He 
also stated that his battalion had been overrun and exposed 
to daily mortar attacks and that he had extensive exposure to 
atrocities committed by Vietnamese, as well as other 
soldiers.  She noted that the veteran reported that for two 
years following his discharge from service, he had 
flashbacks, intrusive memories and thoughts and nightmares; 
however, currently, he had infrequent memories of Vietnam.  
The veteran reported he felt estranged from others but that 
such had pre-dated his military service.  The psychiatric 
nurse reported the veteran's symptoms and entered an 
impression that, "PTSD is not a problem (direct) for [the 
veteran] at this time.  He identified his problem as his 
drinking and the consequences of the disruptions that his 
drinking cause."  

A February 1985 VA hospitalization summary report shows that 
the veteran was hospitalized from December 1984 to February 
1985.  The psychiatrist noted that the veteran had been 
admitted in December 1984 and that he was to pay special 
attention to treatment for post-traumatic stress disorder, 
paranoid schizophrenia, and depression.  In the report, the 
psychiatrist noted that the veteran reported he had been in 
Vietnam for 15 months.  The veteran stated he did not see 
combat although he saw "lots of dead bodies."  The 
psychiatrist noted that the veteran did not express any 
anxiety or demonstrate any significant anxiety while 
hospitalized and did not express any survivor's guilt or 
avoidance of things which reminded him of Vietnam.  The 
record shows that the psychiatrist considered a possible 
diagnosis of paranoid schizophrenia but found, based upon 
examination of the veteran, that a full-fledged schizophrenia 
could not be diagnosed at that time.  Instead, he stated that 
his impression was that the veteran had schizotypal 
personality disorder.  

A March 1985 private hospitalization report shows that the 
veteran voluntarily admitted himself because he planned to 
resume drinking.  The examiner entered a diagnosis of history 
of alcoholism.

A September 1985 private record shows that a psychologist 
stated that the veteran had been seen by him for two sessions 
and had been seen by four other professionals in that office.  
He noted the veteran would come in when he was either in a 
crisis or required support.  He stated the veteran was an 
alcoholic who had been through alcohol treatment and that he 
was now sober.  The psychologist added that there were some 
paranoid indications in the veteran' thinking but that that a 
diagnosis of schizophrenia had not been made to this date.

A February 1986 private medical record shows that the veteran 
was seen three times that month by a clinical social worker.  
The record is silent for any report of symptoms relating to 
the veteran's service in Vietnam.  Following examination, the 
social worker entered diagnoses of major depression and 
alcohol dependence, in remission.

An October 1986 private hospital summary report shows that 
the veteran had been admitted on February 10, 1986, and 
discharged on October 10, 1986.  The social worker noted that 
the veteran had attended therapy from February 10, 1986, 
through August 15, 1986, for a total of 11 sessions.  The 
diagnoses entered were major depression, single episode, and 
alcohol dependence in remission.

A January 1987 VA treatment report shows that the veteran 
reported his past history of alcoholism and that he was 
currently depressed.  The examiner entered a diagnosis of 
depression due to alcoholism.  He was referred to psychiatry.  
The veteran was seen four days later at the psychiatric ward.  
The examiner entered an impression to rule out post-traumatic 
stress disorder with chemical dependency and depression.

An August 1988 private medical record shows that a social 
worker noted the veteran carried numerous psychiatric 
diagnoses, including atypical paranoid disorder, adjustment 
reaction with depression, alcoholism in remission, and major 
depression.  He also stated that in addition, diagnoses of 
schizoaffective disorder, paranoid schizophrenia, and post-
traumatic stress disorder had all been considered.  Following 
evaluation, the social worker deferred a diagnosis.  He 
stated he was going to consult with a physician about a 
possible psychological evaluation and diagnostic 
possibilities, especially post-traumatic stress disorder.

In a November 1988 letter from Dr. Dwight Leonard, he stated 
that the veteran had been seen on and off at the clinic since 
January 1987.  He noted that the veteran had been seen at the 
VA Readjustment Counseling Program, "as he was a veteran in 
Vietnam and did have combat experience.  Much of his trauma 
experienced in Vietnam is still repressed and I suspect it 
may come out at some point later."  He added that much of 
the symptoms the veteran was experiencing were typical of 
Vietnam syndrome and others were typical of a major 
depression and that some could be typical of organicity from 
alcoholism.  Dr. Leonard stated that the veteran had a 
history of a dysfunctional family.  He noted the veteran had 
undergone testing using the Bender Gestalt and Rorschach, 
which results suggested a decompensated paranoid 
schizophrenic.  However, he stated he believed that the 
veteran had major depression "from a person who has been 
depressed since childhood" and believed that the veteran 
sustained "significant abuse" as a child.  He added that 
the veteran was incapable of working due to significant 
emotional impairment of psychotic proportions and "whether 
we are seeing a major depression with mood in congruent 
psychosis [] or paranoid schizophrenia/chronic type cannot be 
ascertained at this time."  Dr. Leonard noted that the 
veteran had not really attempted to get into the Vietnam 
problems but that there was "significant issues around 
this."

The record reflects that the veteran submitted a claim for 
Social Security Administration disability benefits in 
November 1988.  On the application, the veteran stated his 
disabling conditions were post-traumatic stress disorder, 
alcoholism, and depression.  When asked, "When did your 
condition first bother you," the veteran indicated October 
1, 1986.  He further indicated that he worked after that date 
and that he stopped working in July 1988.  Initially, the 
claim was denied in January 1989, but was subsequently 
granted in April 1989.  The primary diagnosis was post-
traumatic stress disorder and the secondary diagnosis was 
depression with dependent personality.

On December 5, 1988, the veteran underwent Minnesota 
Multiphasic Personality Inventory and the Wechsler Memory 
Scale testing.  The record indicated that the veteran had 
undergone Rorschach and Bender-Gestalt testing on September 
1, 1988.  Dr. Leonard stated that the Bender-Gestalt test 
revealed that the drawings were normal and the reproduction 
was in the "normal range (suggesting normal visual 
memory)."  He stated that the Wechsler Memory Scale showed 
there were no memory problems found and that the veteran's 
intellectual and memory performance was in the normal range.  
As to the Minnesota Multiphasic Personality Inventory 
results, he stated that the soundness of this test profile 
was "debatable" and that the veteran may have exaggerated 
symptoms or was consciously malingering.  He added that this 
could be indicative that the veteran was "acutely psychotic, 
which would mean that this profile is valid," but noted that 
a more complete evaluation was necessary to discriminate 
between this hypothesis.  Therefore, he stated, "the test 
interpretation that follows should be read as only 
provisional."  Under "projective testing," Dr. Leonard 
stated the following:

[The veteran]'s performance on the 
Rorschach suggested decompensation to the 
point of psychosis.  There was a great 
deal of poor form level and associated 
sexualized content which has been used as 
a defense against Post-Traumatic issues.  
As he has worked through some of these 
issues in therapy, the Vietnam material 
is starting to come through but there is 
a great deal of the characteristic 
numbing of affect about these memories.  
The associations also suggest a great 
deal of phobic and avoidant responses and 
the color responses suggest impulsivity.  
The reality contact is fair to poor as is 
often found in [post-traumatic stress 
disorder] patients.

Dr. Leonard entered diagnoses of post-traumatic stress 
disorder and major depression with mood incongruent psychotic 
features.  He signed the document and stated, "Revised 10-
29-89."

A January 1989 letter from the Social Security Administration 
shows that it denied the veteran's claim for disability 
insurance benefits.  In the letter, the Social Security 
Administration noted, "You said that you become unable to 
work in July, 1988 because of post[-]traumatic stress 
disorder, alcoholism, and depression."

A January 1989 private medical record shows that the veteran 
was being evaluated as part of a disability claim.  The 
examiner noted that the veteran's childhood "sounded pretty 
rough" and that the veteran described his father as an 
alcoholic.  He did not report any stressors from Vietnam.  
The examiner entered diagnoses of chronic traumatic stress 
disorder, major depressive disorder, and possibility of 
passive-dependent personality disorder.

A March 1989 private psychological evaluation shows that the 
veteran stated he was depressed and stressed out.  He had the 
veteran undergo the Minnesota Multiphasic Personality 
Inventory test, which he determined was invalid due to mental 
confusion, exaggeration of symptoms as a "plea for help," 
or outright malingering.  He entered diagnostic impressions 
of dysthymic disorder, alcoholism in remission, and avoidant 
personality disorder.  He noted that a thought disorder, such 
as schizophrenia, could not be "completely ruled out."

An April 1989 record from the Social Security Administration 
shows that a physician had evaluated the veteran to determine 
his employability.  He noted the veteran's history and that 
Minnesota Multiphasic Personality Inventory testing had 
produced invalid results.  He stated that it was felt that 
the veteran would not be able to work on a sustained basis 
due to his depression, anxiety, and to some extent, his 
paranoia.  He determined the veteran's onset of this as July 
1, 1988.  A separate record shows a summary by this physician 
of treatment received by the veteran from 1984 to 1989.

In a December 2001 letter from Dr. Lawrence G. Jarvis, a 
clinical psychologist, he indicates that various medical 
records dated prior to August 1989 show that the veteran had 
post-traumatic stress disorder as of 1984, "at least."  He 
stated that post-traumatic stress disorder was an "umbrella 
disorder" and symptoms of post-traumatic stress disorder 
"may be similar to symptoms of depressive disorders, 
dissociative disorders, personality disorders, and even 
symptoms of schizophrenia."  He noted the findings made by 
the VA psychiatrist in January 1985 and his diagnosis of a 
schizotypal personality disorder and stated, "These 
symptoms, while appearing to be consistent with a schizotypal 
personality disorder may either represent not only co-morbid 
personality disorder presentation but also Post-Traumatic 
Stress Disorder."  (Emphasis added.)  In noting symptoms 
described by a VA psychiatrist in a February 1985 record, Dr. 
Jarvis stated, "Once again, the case can be made that [the 
veteran] was experiencing post-traumatic stress symptoms . . 
. ."  (Emphasis added.)  He stated he found that the January 
1984 Minnesota Multiphasic Personality Inventory "appear[ed] 
to be supportive of a Post-Traumatic Stress disorder 
diagnosis . . . ."  He noted that the results of the 1984 
testing were essentially identical to those in the December 
1988 testing, which resulted in a diagnosis of post-traumatic 
stress disorder.  Dr. Jarvis opined the following:

It is clear that since at least 1984, and 
perhaps as early as 1982, [the veteran] 
has demonstrated a confusing pattern of 
symptomatology to the various mental 
health professionals who have seen him 
with a variety of personality disorders, 
personality characteristic diagnosis, 
though the core symptoms become more 
obvious over time with greater 
understanding on his part of what has 
been going on within him, hallucinatory 
experiences and delusions delineated by 
Dr. T and his oddities of behavior, 
obsession, depression, anxiety, numbing 
of emotions, and affect, as well as his 
avoidance and denial are seen as part of 
the same psychopathology culminating in 
his Post-Traumatic Stress Disorder 
diagnoses.

(Citations omitted.)

Dr. Jarvis stated he did not dispute the diagnoses provided 
by various providers but that the veteran had been suffering 
from post-traumatic stress disorder throughout this period of 
time.  He concluded that the symptoms displayed by the 
veteran during this time were a developmental process and an 
unfolding of his post-traumatic stress disorder.  He noted 
that the veteran had not been "afforded" a diagnosis of 
post-traumatic stress disorder in January 1985 because the 
veteran had seen his post-traumatic stress disorder as a 
"secondary problem to his primary problem of drinking."  He 
stated he was not contesting the diagnosis entered in January 
1985, but to "suggest that as with many [post-traumatic 
stress disorder]/victims their masking with alcohol-related 
disorders [] and other problems such as psychotic 
presentation and personality disorder."

In March 2002, the Board sought an independent medical expert 
opinion as to the veteran's claim for an earlier effective 
date for the grant of service connection for post-traumatic 
stress disorder.  The two questions asked were as follows:

1.  When is the first time that 
symptomatology indicative of post-
traumatic stress disorder, based upon the 
veteran's stressors, is manifested?  
Please state upon what facts in the 
record and medical principles that you 
base your opinion.

2.  When is the first time that a valid 
diagnosis of post-traumatic stress 
disorder, which is based upon the 
veteran's Vietnam stressors, can be 
entered?  Please state upon what facts in 
the record and medical principles that 
you base your opinion.

In an April 2002 response, the independent medical expert 
stated that it was difficult to ascertain whether the 
symptoms reported were related to Vietnam.  She noted that 
the veteran had reported symptoms that were indicative of 
post-traumatic stress disorder, but that he also stated that 
he had had intense anger since age six.  She noted the 
veteran had reported symptoms which were suggestive of abuse 
as a child.  In answering question #2, the independent 
medical expert stated the following:

It is possible that the patient suffered 
from [post-traumatic stress disorder] in 
the 2-3 years following his tour of duty 
in Vietnam, as suggested by his 
retrospective report of intrusive 
recollections and reexperiencing of the 
trauma, along with significant distress 
from emotional conflicts, as noted above.  
However, this information was collected 
retrospectively, thereby subject to call 
bias, and there is insufficient data to 
make a diagnosis of [post-traumatic 
stress disorder] at that time.

An assessment by a clinical social worker 
in August 1988 presents a picture more 
suggestive of [post-traumatic stress 
disorder], in which a constellation of 
avoidance, numbing and arousal symptoms 
is reported.  Absent, however, is 
notation of intrusive recollections of 
the trauma and other reexperiencing 
phenomenon.  It is possible that the 
patient may not have had recall of 
specific details of his Vietnam 
experiences, as individuals with [post-
traumatic stress disorder] may be unable 
to recall part or all of their traumatic 
experience.  However, this explanation 
seems unlikely given his report of recall 
of these events previously.  It is, 
therefore, my opinion that the first time 
a valid diagnosis of [post-traumatic 
stress disorder], based upon the 
patient's Vietnam stressor, can be made 
is as of August 10, 1989.

In an August 2002 letter, Dr. Jarvis indicated that he had 
reviewed the April 2002 independent medical expert opinion.  
He stated that the opinion did not take into consideration 
the Social Security determination of April 1989, which 
granted the veteran disability benefits back to October 1, 
1986, for a primary diagnosis of post-traumatic stress 
disorder and a secondary diagnosis of depression with 
dependent personality.  Dr. Jarvis added that Dr. Robert 
Behrns, had indicated in the April 1989 determination that a 
reasonable onset date could be July 1988, but that a review 
of the veteran's work history could indicate an even earlier 
onset date.  Dr. Jarvis pointed out that the Social Security 
Administration determined that the veteran had post-traumatic 
stress disorder with it beginning October 1, 1986, which was 
a matter of fact available in the records.  He concluded the 
following:

In conclusion, I would like to offer this 
opinion.  The [Social Security 
Administration] essentially documents 
that [the veteran] had a primary 
diagnosis of PTSD beginning 10/1/86, as 
aforementioned.  I have known [the 
veteran] for five years and in that time 
have been with him during his struggles 
with his intrusive memory, recurrent 
traumatic experiences, flashbacks, and 
the whole fundamental gamut of PTSD 
[s]ymptomatology.  [The veteran] is, in 
my opinion, a patriot, who not only acted 
as a heroic combatant, but also as an 
American who struggles every day with his 
past.  That past, that struggle, are the 
traumatogenic experiences that he 
repeatedly confronted in Vietnam in 
defense of his camp and his brothers.  He 
didn't hide in the hooch or stay in the 
radio room as he might have.  He was 
there in pitched conflict whenever and 
wherever he was needed.  He killed people 
across the runway, in hand-to-hand in the 
birddog bunkers, fought outside of his 
hooch as the base camp was being overrun, 
and even repaired helicopter radios under 
fire with tracers and rockets lighting up 
the night.  Those same tracers and 
rockets replay and light up [the 
veteran's] traumatic present.  What often 
goes unsaid in considering PTSD is that 
traumatic experiences change individuals 
biologically and that those changes for 
many are permanent.  [The veteran] did 
his job above and beyond, and served us 
all.

In my opinion, [the veteran] at the very 
least has PTSD from the date identified 
by Social Security in their determination 
of 10/1/86.  Regardless of whether the 
[B]oard finds for [the veteran], his 
battles go on.  His trauma continues. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on an original claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).  The Board 
notes that the statute and the regulation are essentially the 
same as they were in 1984.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an effective date prior to December 5, 1988, for the 
award of service connection for post-traumatic stress 
disorder.  The reasons follow.

In granting the effective date of December 5, 1988, for the 
award of service connection for post-traumatic stress 
disorder, the Board notes that the veteran had undergone the 
Minnesota Multiphasic Personality Inventory and the Wechsler 
Memory Scale testing on December 5, 1988, which testing 
resulted in a diagnosis of post-traumatic stress disorder.  
Thus, the Board found that this was when the facts in the 
record established that the veteran had post-traumatic stress 
disorder due to disease or injury in service.

However, the Board finds that prior to December 5, 1988, 
there is a lack of evidence of a diagnosis of post-traumatic 
stress disorder based upon the veteran's reporting inservice 
stressors or based upon the veteran's report of having been 
in Vietnam.  The Board is aware that a January 1985 VA 
treatment report shows that the veteran was given a "PTSD 
intake," and that the VA psychiatric nurse had determined 
that the veteran's post-traumatic stress disorder was "not a 
problem," which would imply that he had post-traumatic 
stress disorder, but that it was not causing the veteran a 
problem at that time.  However, prior to this clinical 
record, the veteran had been admitted to the hospital in 
December 1984.  At that time, the VA psychiatrist entered a 
diagnostic impression of passive aggressive personality and 
schizophrenic disorder with zoophilia tendencies and 
schizotypal personality disorder.  

Following the January 1985 treatment report, this same VA 
psychiatrist examined the veteran.  He noted that the veteran 
had a "claim pending" and that he was to give special 
attention to treatment of post-traumatic stress disorder, 
paranoid schizophrenia, and depression.  However, he 
determined that the veteran had schizotypal personality 
disorder.  Thus, the psychiatrist had been placed on notice 
that he needed to consider whether or not the veteran had 
post-traumatic stress disorder, and he determined that the 
veteran had "schizotypal personality disorder."  This VA 
psychiatrist had an opportunity to observe the veteran for a 
month and found that the veteran did not meet the criteria 
for a diagnosis of post-traumatic stress disorder.  This is 
evidence against a finding that the veteran had post-
traumatic stress disorder at the time of the VA 
hospitalization from December 1984 to February 1985, and is 
evidence against the claim for an effective date earlier than 
December 1988 for the award of service connection for post-
traumatic stress disorder.

In March 1985, a private physician entered a diagnosis of 
history of alcoholism.  In February 1986, the social worker, 
after having seen the veteran on three occasions, diagnosed 
major depression and alcohol dependence, in remission.  In an 
October 1986 private medical record, the physician noted that 
the veteran had been seen 11 times from February 1986 to 
August 1986.  He entered diagnoses of major depression and 
alcohol dependence, in remission.  In January 1987, while the 
examiner entered a diagnosis of "rule out" post-traumatic 
stress disorder, the Board finds that such is not a diagnosis 
of post-traumatic stress disorder.  Rather, it is a 
preliminary finding.  Service connection is warranted when a 
disability results from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  A 
diagnosis to rule out post-traumatic stress disorder cannot 
be determined to be a "disability."

In August 1988, it was noted that a diagnosis of post-
traumatic stress disorder had been considered.  The record 
does not reflect that a diagnosis of post-traumatic stress 
disorder was actually entered.  In November 1988, Dr. Leonard 
determined that the veteran might later develop post-
traumatic stress disorder, but he diagnosed decompensated 
paranoid schizophrenia.

These examiners, who entered diagnoses of psychiatric 
disorders prior to December 1988, made their findings 
contemporaneously to having examined the veteran.  The Board 
finds that such gives these medical records high probative 
value.  Many of the examiners noted in detail the stressors 
that the veteran reported.  Even when the veteran complained 
of post-traumatic stress disorder symptomatology, a diagnosis 
of post-traumatic stress disorder was not entered prior to 
December 1988.  

The Board has reviewed the professional opinions from Dr. 
Jarvis.  In the December 2001 opinion, Dr. Jarvis is 
remarkably equivocal.  He points out specific medical records 
and then states how this could be evidence of post-traumatic 
stress disorder prior to August 19, 1989.  For example, he 
stated, "Dr. Morrow's note of 2/6/85, delineates 'flat, 
distant and cold thoughts at his stay here and a paucity of 
ideation.'  Once again, the case can be made that [the 
veteran] was experiencing post-traumatic stress symptoms in 
the form of emotional numbing, distancing, avoidance and in 
defensive style avoiding discussion about painful material."  
Also, "The [Minnesota Multiphasic Personality Inventory] of 
1/16/84 . . . appears to be supportive of a Post-Traumatic 
Stress Disorder diagnosis . . . ."  Further, "Dr. [] Morrow 
. . . draws the diagnostic impression that [the veteran] has 
a passive-aggressive personality and possible schizophrenic 
disorder with zoophilia tendencies, schizotypal personality 
disorder. . . .  He also suggests that there is an 
unconscious underlying anxiety, sleep disturbance, 
deterioration in levels of functioning, particularly work and 
social relationships over the past several years.  These 
symptoms, while appearing to be consistent with a schizotypal 
personality disorder, may either represent not only co-morbid 
personality disorder presentation, but also Post-Traumatic 
Stress Disorder."  Essentially, Dr. Jarvis is attempting to 
state that the veteran's post-traumatic stress disorder 
started in 1984, at the very least.  The Board finds the 
statements made by Dr. Jarvis are too speculative to provide 
a diagnosis of post-traumatic stress disorder prior to 
December 5, 1988.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(Court found that statement made by a private physician that 
the veteran may have been showing symptoms of multiple 
sclerosis for many years prior to the diagnosis was "too 
speculative"); see also Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  
Additionally, the Board accords more probative value to the 
diagnoses entered by professionals contemporaneously to the 
time the veteran was examined.  Under those circumstances, 
the professional is in the best position to determine what 
diagnosis is warranted based upon the symptoms the veteran 
exhibits at that time and based upon the professionals's own 
personal observations of the veteran.  

However, it must be noted that following Dr. Jarvis's review 
of the independent medical expert opinion, wherein she stated 
that she believed the earliest effective date of a valid 
diagnosis of post-traumatic stress disorder was August 10, 
1989, Dr. Jarvis changed his determination of the correct 
effective date to October 1, 1986.  Thus, when he was faced 
with conflicting evidence, he changed his determination to a 
later date.  Dr. Jarvis's opinions are either equivocal or in 
conflict with each other and are of diminished probative 
value as a result.  

In Dr. Jarvis's August 2002 opinion, he points to the date 
that the Social Security Administration selected in granting 
disability benefits.  As stated above, in 1986, there was an 
absence of evidence of a diagnosis of post-traumatic stress 
disorder.  The Board is not bound by the laws that apply to 
the Social Security Administration and how it determines the 
effective date of its disability benefits.  Regardless, just 
because the Social Security Administration determined that 
the veteran became disabled as of October 1, 1986, with a 
primary diagnosis of post-traumatic stress disorder, does not 
mean that that is the appropriate effective date for VA 
benefits.  Again, the medical records created 
contemporaneously in 1984, 1985, and 1986 did not show that 
the veteran had a diagnosis of post-traumatic stress disorder 
based upon his service in Vietnam.  A finding by the Social 
Security Administration is not binding on VA.  VA's effective 
date statute states that the effective date will be based 
upon the facts found but will not be earlier than date of 
claim.  38 U.S.C.A. § 5110(a).  The facts in this case show 
that while the veteran's claim for post-traumatic stress 
disorder was submitted in 1984, he was not diagnosed with 
post-traumatic stress disorder until December 5, 1988.  That 
is the date that the Board finds entitlement to service 
connection is shown.  See 38 C.F.R. § 3.400 (effective date 
award of compensation will be date of receipt of claim or 
date entitlement arose, whichever is later).  

Also in the August 2002 opinion, Dr. Jarvis stated that Dr. 
Behrns had indicated on his April 1989 Social Security 
Administration assessment of the veteran that a reasonable 
onset date could be July 1988 or even earlier, based upon his 
work history.  Dr. Behrns did not state in that determination 
that the veteran's post-traumatic stress disorder had had its 
onset in July 1988.  Rather, he was discussing all of the 
veteran's psychiatric symptomatology, which he had described 
as  depression, anxiety, and paranoia.  In his assessment, 
Dr. Behrns indicated that the veteran had symptoms of 
multiple psychiatric disorders, such as an anxiety-related 
disorder and a personality disorder.  In stating that the 
veteran had become disabled as of July 1988, he did not 
clarify what disorder caused the veteran to be disabled as of 
that date.  Such finding by Dr. Behrns does not provide a 
basis to determine that the veteran had a diagnosis of post-
traumatic stress disorder as of that date.

The Board is aware that on the December 5, 1988 Minnesota 
Multiphasic Personality Inventory results, it shows that the 
veteran had undergone testing on September 1, 1988, and finds 
that such would not establish that an effective date of 
September 1, 1988, was warranted for the grant of service 
connection for post-traumatic stress disorder.  Following the 
September 1988 testing, Dr. Leonard, in the November 1988 
evaluation, determined that the veteran had either major 
depression or paranoid schizophrenia.  In that report, he 
noted that the veteran had undergone the Bender-Gestalt and 
Rorschach testing.  Thus, he had the September 1988 results 
with him at the time he entered diagnoses of psychiatric 
disorders, which did not include a diagnosis of post-
traumatic stress disorder.  Therefore, the Board finds that 
this is additional evidence against a finding that the 
veteran had post-traumatic stress disorder prior to December 
5, 1988.

The Board notes that in the October 2002 decision, it had 
determined that Dr. Jarvis's August 2002 opinion had reduced 
probative value due to what appeared to be an exaggeration of 
the veteran's experiences in Vietnam.  Specifically, the 
Board noted that the veteran had never reported having 
engaged in hand-to-hand combat or having killed anyone while 
in Vietnam but that Dr. Jarvis's August 2002 opinion had 
indicated such experiences.  The Board then determined that 
there was a discrepancy between that which Dr. Jarvis 
reported occurred while the veteran was in Vietnam and that 
which the veteran reported and stated that such provided a 
basis for the Board to accord even less probative value to 
Dr. Jarvis's opinion.  The veteran's representative construed 
the finding made by the Board as an attempt to discredit the 
validity of Dr. Jarvis's report and submitted a November 2003 
statement from the veteran.  In that statement, the veteran 
stated he had not remembered what had happened in Vietnam 
until having undergone Eye Movement Desensitization 
Reprocessing (EMDR) therapy, which occurred some time after 
1996, and that he subsequently discovered that he had engaged 
in hand-to-hand combat, to include having killed another 
person while in Vietnam.

The Board finds that even if it accepts everything that the 
veteran has stated as true (and thus what Dr. Jarvis stated 
being construed as true), it does not provide a basis for an 
earlier effective date for the award of service connection 
for post-traumatic stress disorder.  Specifically, the 
veteran merely indicates that he became aware of the details 
of his Vietnam experiences some time after 1996.  
Additionally, when reporting the veteran's in-service 
stressors in the August 2002 opinion, Dr. Jarvis was not 
using such stressors as a basis to assert that an earlier 
effective date was warranted, but rather to describe his 
positive feelings about the service the veteran had provided 
to his country while in Vietnam.  Therefore, there is no need 
for the Board to determine the veracity of the statements 
provided by either the veteran or Dr. Jarvis, as they do not 
assist the veteran in obtaining an earlier effective date for 
the award of service connection.

Paramount in considering any earlier effective date case is 
the matter of whether there is basic entitlement to a 
disability due to disease or injury in service.  See 
38 U.S.C.A. § 1110.  In this case, there must have been in 
existence a disability due to post-traumatic stress disorder.  
The Board is aware that there is a conflict in the record on 
this point.  Contemporaneous records do not establish a 
diagnosis of post-traumatic stress disorder prior to December 
1988.  The Social Security Administration disability records 
do not, quite simply, establish a diagnosis of post-traumatic 
stress disorder prior to 1988.  The Board is aware that the 
veteran has been granted Social Security Administration 
disability benefits as of October 1, 1986, based upon a 
primary diagnosis of post-traumatic stress disorder; however, 
as stated above, that finding is not binding on VA.  The 
Board has the records that the Social Security Administration 
used in awarding him disability benefits with the Social 
Security Administration.  The Board finds no diagnosis of 
post-traumatic stress disorder prior to 1988.  The 
independent medical expert opinion provides an effective date 
of August 10, 1989.  Dr. Jarvis's opinions provide 
conflicting effective dates-1984 and 1986.  The Board finds 
that the most probative evidence is the Minnesota Multiphasic 
Personality Inventory testing, which is the earliest 
documentation of a diagnosis of post-traumatic stress 
disorder as of December 5, 1988.  The fact that the veteran 
showed some symptomatology of post-traumatic stress disorder 
prior to that date does not establish a reasonable basis for 
a finding that the veteran had post-traumatic stress disorder 
adequately diagnosed prior to December 5, 1988.  Again, 
medical professionals and clinical psychologists did not 
enter what could be considered a reasonably substantiated 
diagnosis of post-traumatic stress disorder prior to December 
1988, even when the veteran had previously reported some 
post-traumatic stress disorder symptomatology and that he had 
been in Vietnam.  The first adequately supported diagnosis of 
post-traumatic stress disorder shown in the record is 
December 5, 1988.

The evidence supporting the veteran's claim for an effective 
date earlier than 1988 are the veteran's assertions and Dr. 
Jarvis's assertions.  The veteran, however, is not competent 
to state that he had post-traumatic stress disorder prior to 
1988.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Dr. Jarvis's assertions are of diminished probative 
value, for the reasons stated above.  Again, his opinions are 
either equivocal or in conflict with each other.  

Accordingly, to the extent that the veteran and his 
representative have asserted that the veteran warrants an 
effective date earlier than December 5, 1988, the 
preponderance of the evidence is against his claim, for the 
reasons stated above.  The Board does not find that there is 
any doubt that needs to be resolved in this case.  See 
Gilbert, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to an effective date earlier than December 5, 
1988, for the award of service connection for post-traumatic 
stress disorder is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



